EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale Bjorkman on 8/31/21.

The application has been amended as follows: 
In claim 12, in line 19 after the word “decanting” please insert --, and wherein the treating is carried out a minimum of three times--.

Please cancel claim 31.


In claim 33, in line 1 after the word “by” please insert -- a method comprising:
a) providing a destarched corn gluten material; and
b) treating the destarched corn gluten material to separate solvent containing non-protein components from a protein-enriched stream, the protein-enriched stream having:
i. at least 85 wt % protein on a dry basis;
ii. an L* color value of from about 88 to 95, an “a*” color value between about -0.5 and
1.5, and a “b*” color value between about 10 and 25;
iii. less than about 1.5% oil on a dry basis; and
iv. a soluble carbohydrate concentration of 40 g/kg or less; and
c) drying the protein-enriched stream and recovering the corn protein isolate;
wherein the treating consists essentially of washing the destarched corn gluten material
with a solvent comprising water and a water-miscible organic solvent selected from the group consisting of ethanol, ethyl acetate, isopropanol, and mixtures thereof in a water-miscible organic solvent concentration of from about 75 to 95 wt% and separating the resulting protein-enriched stream from the solvent containing non-protein components, which protein-enriched stream is collected as solids by a separation method selected from the group consisting of filtration, centrifugation, and decanting, and wherein the treating is carried out a minimum of three times--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art.  Closest prior art reference Swallen discloses a method similar to what is recited.  However, Swallen does not separate out all types of corn protein.  Swallen is focused on extracting zein in a liquid form.  The instant invention results in extracting corn protein in the solids portion rather than liquid zein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793